Case 3:19-cv-00477-REP Document 103-1 Filed 06/08/20 Page 1 of 6 PageID# 1101



                   Transcript of Lara Logan’s Interview of Trevor Fitzgibbon
                   “Lara Logan Has No Agenda” FoxNation online program
            Season 2: Episode 2, Bias in the Media: Part 2: The Hidden Faces of Hate
                                          13 April 2020


Logan:
Trevor Fitzgibbon is the last person you'd expect to take on liberal bias in the media. At the height of his
career, it would have been tough to find a more influential PR man in progressive movement than him.
His clients, a who's who of whistleblowers and progressive groups, darlings of the left and the media.
Names like Edward Snowden, Chelsea Manning, Amnesty International, MoveOn.org, and Julian
Assange, before the founder of WikiLeaks fell out of favor. Fitzgibbon said it was more than a job. He
formed close personal relationships with clients like Manning and Assange and believed in the principles
he championed and the people he promoted.

Logan:
Most of your clients or all of your clients were progressive and on the left. Would that be accurate?

TF:
I'd say progressive. You know, it's fascinating when you look at a client like WikiLeaks or Chelsea
Manning. Even the work we did for Snowden, I've had conservatives and libertarians champion those
folks and I've had leftists champion those folks, the democratic party, the DNC, the RNC, kind of the
mainstream parties who absolutely can't stand those folks.

Logan:
He said he had a charmed relationship with many in the media. Everyone wanted access. This just one
example. When the Snowden story broke, Fitzgibbon ran a telephone news conference for WikiLeaks
with more than 800 journalists on the line he said. He had just about every media news outlet on speed
dial, including 60 Minutes, which is how I first met him many years ago.

Logan:
We did a story about a group of a class action suit from a group of soldiers during the Bush
administration.

Logan:
He started his own progressive PR firm in 2009 and said his clients often partnered with Media Matters
for America, progressive propaganda organization that masks itself as a liberal media watchdog who he
said perfected the art of vilifying political targets on the right. From his seat inside the progressive
movement, he said he learned how the left leverages media, Hollywood and civil society including
advocacy groups, watchdogs and charitable foundations.

TF:
We worked with clients who had specific goals and had news they wanted to get injected into the news
cycle and that's why they hired us, was to help them do it.



                                                     1                                          EXHIBIT 1
Case 3:19-cv-00477-REP Document 103-1 Filed 06/08/20 Page 2 of 6 PageID# 1102




Logan:
And just to be clear, you would never have voted for Donald Trump.

TF:
No, no, no, no.

Logan:
His talents have been honed over decades, but it took only a moment for everything to come crashing
down. In December 2015, Fitzgibbon said he was targeted with one of the most effective smears, one so
toxic, it's almost impossible to come back from and we took him seriously. A number of employees at his
company Fitzgibbon Media made allegations of sexual harassment against him. Three women including
a professional associate with whom Fitzgibbon had a brief affair, went to the police.

Logan:
Three women.

TF:
Yes.

Logan:
Filed criminal complaints.

TF:
Yeah.

Logan:
One was for rape, one was for an inappropriate hug.

TF:
Which was deemed as a second degree assault.

Logan:
And one was for grabbing someone's butt.

TF:
Grabbing somebody’s butt during a senior management meeting.

Logan:
Inappropriately, right?




                                                  2
Case 3:19-cv-00477-REP Document 103-1 Filed 06/08/20 Page 3 of 6 PageID# 1103



Logan:
You can publicly look me in the eye and tell me that you didn't do those things?

TF:
Absolutely. 100% I did not do any of those things. I represented WikiLeaks, Manning, some of what
you'd call enemies of the state. If there was a shred of evidence that they could have used to hang me
on, given my clients, I think they would've done it.

Logan:
The allegations shattered Fitzgibbon's life. From the start, he said he recognized signs of an organized
take down. Both the speed with which the story exploded in the media and online and the escalation.
Within 24 hours, it went from sexual harassment to sexual assault to serialized rape culture. Journalists
including those he said he considered friends, vilified him. He lost his company and since it was
impossible to get work, his house, his savings, and almost his marriage. After investigating him for more
than a year, the US Attorney declined to file charges in all three allegations. He sued his main accuser
who settled and retracted everything she had said. Then Fitzgibbon sued her again. According to his suit,
for breaching the terms of the settlement by continuing to defame him on social media. We reached out
to her for comment and she responded, “unlike plaintiff, I refuse to try this case in the media” and
referred us to her court filings. While new stories accusing him of rape were everywhere, stories about
and being cleared of all charges are hard to find. Fitzgibbon said most of media outlets he contacted
didn't want to know. The tactics used against him were familiar, he told us, because he'd seen them
used against others.

TF:
You have to look at what are the components to a smear campaign, a ritual defamation campaign, which
is what people need to call it. It's a creation, a concept and it has very key components to it.

Logan:
Which are what?

TF:
The entire premise of it is to kill somebody, to destroy somebody, character assassination. It's very
important for those doing the defaming to never engage in any type of discussion over the merits of the
allegations.

Logan:
The substance.

TF:
You never get into a conversation on the substance of the merits. You instead constantly double down
on the smear. If you're accused of sexual harassment, they're going to twist that into sexual assault,
rape, pedophilia. They're going to push the most extreme. They're going to choose other individuals to
associate you with. So for example, in my case, I was being compared to Harvey Weinstein.




                                                    3
Case 3:19-cv-00477-REP Document 103-1 Filed 06/08/20 Page 4 of 6 PageID# 1104



Logan:
Isn't it designed to isolate you and make sure you have no allies?

TF:
Absolutely. It is designed to completely isolate you. Oftentimes there'll be a blacklist. Your clients or the
organizations or the companies that you used to work with will take a pledge to never work with you or
hire you again.

Logan:
That's what happened to him right after the charges were dropped. 72 left-wing organizations signed
onto this letter demanding no one work with him again. So why would the left turn on one of its own?
Fitzgibbon and others we spoke to believe it's because of Julian Assange, who was at war with Hillary
Clinton and the DNC. Their mutual dislike escalated during the 2016 presidential race when WikiLeaks
published damaging emails between the Clinton campaign and the DNC.

Logan:
Which basically exposed that the DNC had been working with the Clinton campaign against the Sanders
campaign.

Logan:
The leader of the DNC at the time, Debbie Wasserman Schultz, was forced to step down and Donna
Brazil had to resign as a contributor at CNN, where she was the voice of the DNC.

Logan:
It didn't look good for them.

TF:
Right. It exposed corruption and all of that stuff, and there were some firings at the top. Watching
Rachel Maddow, watching MSNBC, watching a lot of the mainstream media literally hyperventilate over
this Russia, Russia, Russia narrative. And somehow that became the only reason why Clinton lost the
campaign.

Logan:
Russia was blamed as the source of the emails. Assange accused of working for Putin. When Trump won,
this became a cornerstone of the Russia collusion narrative amplified by many in the media that went as
far as accusing the president of being a Russian agent.

Clapper overlay:
I think this past weekend is illustrative of what a great case officer Vladimir Putin is. He knows how to
handle an asset and that's what he's doing with the president.

CNN overlay:
You're saying that Russia is handling President Trump as an asset?




                                                      4
Case 3:19-cv-00477-REP Document 103-1 Filed 06/08/20 Page 5 of 6 PageID# 1105



Clapper overlay:
That seems to be the, that's the appearance to me.

Mueller overlay:
The appointment order directed the office to investigate Russian interference in the 2016 presidential
election.

TF:
We now know there was a concerted effort very early on to discredit Trump before the election and
then immediately after the election by pushing this Russia narrative.

Logan:
So you recognize that as a strategy?

TF:
Oh yeah, yeah, yeah. Absolutely.

Logan:
From the very beginning.

TF:
It's a way to de-legitimize the President. When you see the results of the Mueller investigation. I always
thought it was hilarious because I had WikiLeaks as a client and I always thought it was just comical that
Mueller team, like I don't even think they ever reached out to anybody with WikiLeaks.

Logan:
They never interviewed them?

TF:
From what I understand, there was never any even approach.

Logan:
And you would know, right? I mean, you were in touch with Julian's lawyers, with Julian's mother.

TF:
I just, I thought the whole thing was just all for optics.

Loga:
Julian Assange and his right hand man, Jacob Appelbaum, were also targeted with sexual allegations that
made constant news but never materialized into criminal charges. All dropped without prosecution.
Trevor Fitzgibbon told us it took time to accept that his own side would go after him. although we hadn't
spoken for years, he said I was one of the few willing to give him a chance to prove he wasn't a rapist. A
tough call for me after I was gang raped by a mob in Egypt, but one I consider it an obligation, given the



                                                       5
Case 3:19-cv-00477-REP Document 103-1 Filed 06/08/20 Page 6 of 6 PageID# 1106



seriousness of the charges. When we met recently in his old stomping grounds in DC, he reminded me
he had lost everything.

TF:
I was living in hostels, I was going wherever. I went Chicago for a little while. I went to New York trying
to find work, you're just hamstrung. You can't do anything. You have so many people who you believe
are friends saying, don't go into conspiracy theory. You'll sound crazy. But meanwhile, a lot of those
same people have a vested interest in your demise. When it turns out like that this guy didn't lie, he
actually didn't do this stuff. Those people who wrote those stories, they won't even update their stories.
They won't even put a mention in that says, turns out US Attorney cleared this guy. Unlike war, you
know, actually the primary allegation turns out the person actually withdrew it all and retracted it at all.
But they won't. They won't do it.

Logan:
See, the problem here is people know if it happened to you, Trevor, it can happen to anyone, right? I
mean that's the reality of this. And if you can never be cleared, it's the same for anyone else who's
accused. They can never be cleared. I mean, we had to take this into consideration when we decided
whether or not to even talk to you, even include you in this piece because I've been attacked personally
and they'll attack you again. They'll attack me again. They'll attack this again. But we had to also
confront the issue of the principle of what if you're not guilty?

TF:
It's the truth.

Logan:
What if you're not guilty, right?

Logan:
Fox News has been in Media Matters sights from day one, and I've also been one of their targets. So has
Fitzgibbon, who cited tweets like this from the president of Media Matters, Angelo Carusone. He said it's
evidence of the ongoing smear campaign more than three years later and he fully expects more attacks
to follow this story. In full disclosure, Fitzgibbon and I have the same litigating attorney. When it comes
to information warfare, he told us, the left is way ahead.

TF:
The left put a lot more resources and energy into developing and growing and cultivating tools and
tactics and online platforms to grow its base and its support so that it could weaponize information to
go after its targets and to effectively create change. Whether that is orchestrating a campaign to
pressure, Media Matters telling its members, send an email to whatever company and urge them to
drop their advertising from Glenn Beck – his radio show program, his television program, because Glenn
Beck is a racist, here are examples. Boom, boom, boom, boom. They've done that effectively. In fact,
they did it to Sean Hannity, they tried to do it with Tucker Carlson. So that's one example of how they
weaponize, kind of the cherry pick stuff, that they want to cherry pick to go after people.




                                                     6
